Merrick, C. J.
The appeal in this case was applied for by petition at chambers, after the adjournment of court.
The petition for an appeal does not pray for a citation, nor does it appear that the appellant ever applied for one. The plaintiff and appellee prays for a dismissal of the appeal, on the ground that he has not been cited to appear in the appellate court.
The authority of the cases .of Walker et al. v. Martolo, 18 L. R., 50, and Hezekiah Pratt v. James Erwin, 6 An. Rep., 115, are decisive, and the motion to dismiss must prevail.
It is therefore ordered', adjudged and decreed that the appeal in this case he dismissed, at the costs of the appellant.